Attorney’s Docket Number: 2020-2648/24061.4310US01
Filing Date: 11/13/2020
Claimed Foreign Priority Date: none 
Applicant: Liaw
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 11/13/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/097,945 filed on 11/13/2020 has been entered.  Pending in this Office Action are claims 1-20.

Specification
The disclosure is objected to because of the following informalities:
- throughout the specification: amend “phosphorous” to -- phosphorus--
- Par. [0021], L. 7: amend to --The depth d2 is less than the depth d3 --   
- Par. [0023], L. 3: amend “The depth d5 is less the depth d4” to -- The depth d5 is less than the depth d6--, in accordance with Figs. 3A-B   
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 recites the limitation “the APT layer” at L.3.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which APT layer it is being referred to, as claims 1 and 6, from which claim 7 depends, respectively recite “a first APT layer” and “a second APT layer”. For the purpose of examination, the claim will be construed as reciting -- the second APT layer--, as best understood by the examiner in view of, e.g., Fig. 4.
Claim 8 recites the limitation “the multiple channel members” at L.1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the multiple channel layers--, in accordance with the claim language introduced in claim 1, L. 8 “multiple channel layers”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 15 recites the limitations “wherein the n-type dopant is boron and the p-type dopant is phosphorous”. These limitations are not enabled: they are in contradiction with the state of the art (see, e.g., any Periodic Table of Elements), and in contradiction with applicant’s own disclosure (see, e.g., Par. [0018]: p-type dopants, such as boron.... n-type dopants, such as phosphorus). For the purpose of examination, the claim will be construed as reciting --wherein the n-type dopant is phosphorus and the p-type dopant is boron--.
Claims 16-17 depend from claim 15 thus inherit the deficiencies identified supra.
Claim 16 recites the limitations “the first well has a dopant concentration of boron and carbon”. However, claim 13 already identifies the first well as “a first well over the substrate doped throughout with an n-type dopant and with carbon”. As such, the claim is not enabled because it is in contradiction with the state of the art (see, e.g., any Periodic Table of Elements), and in contradiction with applicant’s own disclosure (see, e.g., Par. [0018]: p-type dopants, such as boron.... n-type dopants, such as phosphorus). For the purpose of examination, the claim will be construed as reciting --wherein the first well has a dopant concentration of phosphorus and carbon --.
Claim 17 recites the limitations identical to the claim 16. A such, it similarly lacks enablement, in addition to raising issues under 112(d) for failing to further limit claim 16. Also, see comments stated above in Par. 11 with regards to claim 16, which are considered repeated here. For the purpose of examination, the claim will be construed as reciting --wherein the second well has a dopant concentration of boron and carbon --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 11-12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,374,088 in view of Lim et al. (US2020/0373385).

Regarding Claim 1, claim 18 of U.S. Patent No. 11,374,088 shows most aspects of the invention, but the first APT layer including the dopants of the first conductivity-type and further including carbon; and wherein a first portion of the gate is disposed between a bottommost one of the channel layers and the APT layer. 
Lim (see, e.g., Figs. 4 and 11A; and Par. [0029]-[0035], [0059]-[0061] and [0078]-[0081]), on the other hand and in the same field of endeavor, teaches having an APT (e.g., barrier layer 116) at an upper section of a well, the APT layer including the same dopants as the well and further including carbon (see, e.g., Fig. 4 and Par. [0034]) to prevents (or significantly reduces) the diffusion of well impurity elements from the well to a plurality of stacked channel semiconductor layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the APT as claimed in the embodiment of claim 18 of U.S. Patent No. 11,374,088, as taught by Lim, to prevents (or significantly reduces) the diffusion of well impurity elements from the well to a plurality of stacked channel semiconductor layers.
Furthermore, Lim (see, e.g., Fig. 11A) teaches a gate (e.g., gate structure 83) wrapping around each of the channel layers (e.g., semiconductor layers 34c, 38c, and 42c), wherein a first portion of the gate is disposed between a bottommost one of the channel layers and the APT layer.
Regarding Claim 2, claim 18 of U.S. Patent No. 11,374,088 shows all the limitations of claim 2.
Regarding Claim 3, Lim (see, e.g., Fig. 11A) teaches that source 71_1 and drain 71_2 have substantially the same depth. Therefore, claim 18 of U.S. Patent No. 11,374,088 in view of Lim teaches the limitations of claim 3. 
Regarding Claim 5, Lim (see, e.g., Fig. 11A) teaches an isolation feature (e.g., isolation region 52) over the substrate and adjacent to the upper sections of a well and adjacent an APT layer.
Regarding Claim 6, claim 18 of U.S. Patent No. 11,374,088 in view of Lim teaches most aspects of the claim, but the second APT layer including the dopants of the second conductivity-type and further including carbon. Also, see comments stated above in Par. 18-19 with regards to claim 1, which are considered repeated here.
Regarding Claim 7, Lim (see, e.g., Fig. 11A) teaches an isolation feature (e.g., isolation region 52) over the substrate and adjacent to the upper sections of a well and adjacent an APT layer. Therefore, claim 18 of U.S. Patent No. 11,374,088 in view of Lim teaches the limitations of claim 7.
Regarding Claim 11, Lim (see, e.g., Fig. 11A) teaches that that the well is not fully doped with carbon, except at the APT layer.
Regarding Claim 12, Lim (see, e.g., Fig. 11A) teaches that that the well is not fully doped with carbon, except at the APT layer. Therefore, claim 18 of U.S. Patent No. 11,374,088 in view of Lim teaches the limitations of claim 12.
Regarding Claim 19, claim 18 of U.S. Patent No. 11,374,088 shows most aspects of the invention, but a first anti-punch-through (APT) layer at an upper section of the first well that is also doped with carbon, wherein there is substantially no carbon in the first well except at the first APT layer; a second APT layer at an upper section of the second well that is also doped with carbon, wherein there is substantially no carbon in the second well except at the second APT layer; a plurality of inner dielectric spacers disposed between the high-k metal gate and the first and second source features and the first and second drain features; and a top dielectric disposed over sidewalls of the high-k metal gate and over a topmost one of the channel layers of each group.
Lim (see, e.g., Figs. 4 and 11A; and Par. [0029]-[0035], [0059]-[0061] and [0078]-[0081]), on the other hand and in the same field of endeavor, teaches having an APT (e.g., barrier layer 116) at an upper section of a well, the APT layer including the same dopants as the well and further including carbon only at the APT (see, e.g., Fig. 4 and Par. [0034]) to prevents (or significantly reduces) the diffusion of well impurity elements from the well to a plurality of stacked channel semiconductor layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second APTs as claimed in the embodiment of claim 18 of U.S. Patent No. 11,374,088, as taught by Lim, to prevents (or significantly reduces) the diffusion of well impurity elements from the first and second wells to the respective plurality of first and second group of channel layers.
Furthermore, Lim (see, e.g., Fig. 11B and Par. [0047]) teaches a plurality of inner dielectric spacers (e.g., inner spacers 69) disposed between the high-k metal gate (e.g., 83) and a source feature and a drain feature (e.g., source/drain regions 71_1 and 71_2); and a top dielectric (e.g., gate spacer 65) disposed over sidewalls of the high-k metal gate and over a topmost one of the channel layers of a group. Therefore, claim 18 of U.S. Patent No. 11,374,088 in view of Lim teaches the limitations of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US2020/0373385).

Regarding Claim 1, Lim (see, e.g., Figs. 4 and 11A; and Par. [0029]-[0035], [0059]-[0061] and [0078]-[0081]) shows all aspects of the instant invention, including a semiconductor device comprising:
- a substrate (e.g., substrate 5)
- a first well (e.g., well region 10/active region 50b) over the substrate, the first well including dopants of a first conductivity-type 
- a first anti-punch-through (APT) layer at an upper section of the first well (e.g., barrier layer 116), the first APT layer including the dopants of the first conductivity-type and further including carbon (see, e.g., Fig. 4 and Par. [0034])
- a source feature and a drain feature (e.g., source/drain regions 71_1 and 71_2) adjacent the APT layer and being of a second conductivity-type opposite to the first conductivity-type
- multiple channel layers (e.g., semiconductor layers 33: 34c, 38c, and 42c) over the APT layer and connecting the source feature to the drain feature, wherein the multiple channel layers are vertically stacked one over another
- a gate (e.g., gate structure 83) wrapping around each of the channel layers, wherein a first portion of the gate is disposed between a bottommost one of the channel layers and the APT layer. 
Regarding Claim 5, Lim (see, e.g., Fig. 11A) shows an isolation feature (e.g., isolation region 52) over the substrate and adjacent to the upper sections of the first well and adjacent the first APT layer.
Regarding Claim 11, Lim (see, e.g., Figs. 4 and 11A) shows that the first well is not fully doped with carbon, except at the first APT layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2020/0373385).

Regarding Claim 2, while Lim (see, e.g., 11A) shows that a bottom surface of the source feature (e.g., 71_1) is deeper, with respect to the substrate, than an interface between the gate (e.g., 83) and the first APT layer (e.g., 116), by a fraction of the APT thickness, he is silent about said bottom surface being deeper by about 5 nm to about 25 nm. 
However, it is noted that the specification fails to provide teachings about the criticality of having the depth of about 5 nm to about 25 nm, and the courts have held that differences in depths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed depths, and since Lim teaches a depth known in the art, it would have been obvious to one of ordinary skill in the art to use these depth values in the device of Lim.
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed depths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 3, while Lim (see, e.g., 11A) shows that a bottom surface of the drain feature (e.g., 71_2) is deeper, with respect to the substrate, than an interface between the gate (e.g., 83) and the first APT layer (e.g., 116), by a fraction of the APT thickness, he is silent about said bottom surface being deeper by about 5 nm to about 25 nm. Also, see comments stated above in Par. 42-43 with regards to claim 2, which are considered repeated here.
Regarding Claim 4, while Lim (see, e.g., 11A) shows that the first APT layer is below the interface between the gate and the first APT layer, and that said APT can be formed with a variety of thicknesses based of desired design criteria (see, e.g., Figs 5A-B:16H to achieve an improve a degree of integration vs. 16Ha to act as a stressor to the source/drain regions and improve carrier mobility), he is silent about the first APT layer being below said interface by about 5 nm to about 25 nm. Also, see comments stated above in Par. 42-43 with regards to claim 2, which are considered repeated here.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2020/0373385) in view of Guha et al. (US2020/0044087).

Regarding Claim 8, Lim (see, e.g., Fig. 11A and Par. [0042]) shows that the multiple channel layers 34,38,42 are epitaxially grown silicon, freed from stacked structure 25a by etching intervening sacrificial layers 32,36,40 of epitaxial silicon germanium (see, e.g., Fig. 14 and Par. [0089]-[0090]). Therefore, Lim does not explicitly show that the multiple channel layers are epitaxially grown silicon germanium.
Guha (see, e.g., Figs. 3A-B, 14A-B and Par. [0046],[0050]-[0052]), on the other hand and in the same field of endeavor, teaches a GAA transistor with multiple channel layers 312 stacked above a well 301 with an epitaxial diffusion barrier layer 302 including carbon, wherein the choice of suitable material for the channel layers could be, e.g., a first material of either one of Si or SiGe, as long as a second material of sacrificial layers 311 is selected to ensure etch selectivity between the first and second materials.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have epitaxially grown silicon germanium as the material of the multiple channel layers in the structure of Lim, because SiGe is a known suitable material for implementing channel layers in a GAA transistor, as suggested by Guha, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 13-14 and 18 are allowable. 
Claims 9-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose GAA transistors having an anti-punch-through layer, and some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814